Little, J.
1. One who is a stranger to a deed or other instrument in writing is not bound by any recitals of fact therein contained, and accordingly has the right to contradict the same by parol evidence and show that the writing does not express the real truth of the transaction to which it relates. Hanks v. Phillips, 39 Ga. 550; Yahoola Mining Co. v. Irby, 40 Ga. 479; Lamar v. Turner, 48 Ga. 329; Cruger v. Tucker, 69 Ga. 557; First National Bank v. Cody, 93 Ga. 127; Heard v. Nix, 96 Ga. 54.
2. A written request to charge is not too late if presented “ at any time before the jury retires to consider of their verdict.” Civil Code, § 5479. Refusing to give such request is not, however, necessarily cause for a new trial, when it merely embraces a statement of a simple issue of fact which the jury must have understood was involved in the case, and when it does not appear that this issue was not submitted to them by the judge in other and appropriate language.
3. The verdict was, supported by sufficient evidence, and there was no abuse of discretion in denying a new trial.

Judgment afflrmed.


All the Justices concurring.